DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 7 and 12 are objected to because of the following informalities:  "to determine the platelet aggregation area and platelet .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3 recites the limitation "the vacuum pump" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 12 recite the limitation “the platelet aggregation area” in lines 2-3. There is insufficient antecedent basis for this limitation in the claims. 
Claim 13 recites the limitations “the average platelet aggregation area” in lines 16-17 and “the average platelet rolling velocity” in line 17. There is insufficient antecedent basis for these limitations in the claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication US 2011/0045993 to Kent et al. (herein Kent).
Regarding claim 1, Kent teaches “a method for determining interactions of objects provided in a fluid sample with a test area to which at least one test material is attached”(see [0078]) and that the “objects are platelets” (see [0096]) which reads on “an in-vitro platelet evaluation method” as recited in the instant claims. Kent teaches the fluid sample is suspensions of blood cells such as platelets (see [0141]) and steps for preparing such a sample (see [0280] – [0281] and [283]) which reads on step 1 of the instant claims: “creating a platelet suspension sample.” Kent teaches a microfluidic device (1) that has a second outer layer (3) which comprises the test area (15), correlating to test substrate, that is coated with vWF test material (see [0210] and Figs. 1-2). Furthermore, Kent teaches matrix deposition on microfluidic device to create the test area (see [0282]) and the matrices being used can be collagen 

Regarding claim 2, Kent teaches all the limitations of claim 1 above. 


Regarding claim 4, Kent teaches all the limitations of claim 1 above. 
As mentioned above, Kent teaches a method that includes the step of controlling the volume flow rate of the fluid sample passing through the flow cavity. The purpose of this step is to achieve certain shear rates to model physiological conditions of arterial, venous, and pathophysiological flow. Kent teaches shear rates and shear stresses can be calculated for various parts of the vasculature from known vascular diameter and flow rates and can mimic more complex properties such as branching, abnormal curvature, or pathogenic conditions such as stenosis  (see [0091]-[0093]). Vasculature includes capillaries. Kent teaches the method step of determining the interaction of objects (i.e. platelets) of the fluid sample with the test material in the test area of the device is accomplished with the visualization of objects on the test area by looking at images recorded by the detection apparatus of the object/test material interaction system (evaluation system) (see [0081]-[0084], [0096] and [0262]) which reads on 

Regarding claim 5, Kent teaches all the limitations of claim 4 above. 
Paragraph [0215] of Kent teaches a blood sample flows through the flow cavity (19) of device (1) (see Figs. 1-2) at a choses rate of 0.075 ml/min which is about 0.04 ml/min.

Regarding claim 7, Kent teaches all the limitations of claim 4 above. 
Kent teaches measurement of platelet activity includes platelet velocity, rotational movement and platelet aggregates on test surface area (see [0096]). 

Regarding claim 13, Kent teaches “a method for determining interactions of objects provided in a fluid sample with a test area to which at least one test material is attached”(see [0078]) and that the “objects are platelets” (see [0096]) which reads on “an in-vitro platelet evaluation method” as recited in the instant claims. Kent teaches the fluid sample is suspensions of blood cells such as platelets (see [0141]) and steps for preparing such a sample (see [0280] – [0281] and [283]) which reads on step 1 of the instant claim 13: “creating a platelet suspension sample.” Kent teaches the method step of providing a reagent to a second fluid sample (see [0101]) which reads on step 2 of the instant claim 13: “creating a test platelet suspension sample in the evaluation system.” Kent teaches the method step of providing a first fluid sample (without reagent) to a flow cavity of a device, moving said first fluid sample into test area of device, determining the interaction of objects of the first fluid sample with the test material of the test area (see [0097]-[0100]), that the determination of interaction is carried out by looking at images recorded by the detection apparatus (see [0082]) of the object/test material interaction system (see [0262]), corresponding to evaluation system, which reads on step 3 of the instant claim 13: “flowing  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2011/0045993 to Kent et al. (herein Kent).
Regarding claim 3, Kent teaches all the limitations of claim 2 above. 
Kent teaches a microfluidic device (1) with a flow chamber that is formed by parallel first outer layer (2) and second outer layer (3) with flow cavity (19) in-between. The second outer layer (3), corresponding to a slide plate, comprises second elongate surface (13) which comprises the test area (15). The fluid sample flows over the surface (13) creating drag to cause platelet (21) to interact with test area (15), i.e. second outer layer (3) receives the platelet suspension sample which comes into the flow chamber from an inlet in the first outer layer (2) that is connected to a media source. The first outer layer (2), corresponding to a base plate, comprises a sample inlet (7) (flow inlet) with an inlet port (9) and inlet passage (8) which incorporates M5 fittings to allow quick connection to a fluid delivery system which inherently includes a sample reservoir (i.e. media source). The first outer layer (2) further comprises outlet passage (11) (flow outlet) that is connected to a syringe pump (see [0207]-[0216]; Figs. 1-2).
 Kent fails to teach the flow chamber of device (1) further comprises a gasket configured to control a height of a flow path in the flow chamber or a vacuum port configured to connect to a vacuum pump. However, Kent does teach the parallel plate flow chamber of Glycotech (see [0014]) which includes a vacuum pump and gaskets providing evidence that these limitations are well known in the art (see MPEP 2144.07 Art Recognized for an Intended Purpose). 

Regarding claim 6, Kent teaches all the limitations of claim 4 above. 

Kent fails to teach capturing data at 50 fps, however paragraph [0214] of Kent teaches images can be captured at user defined ranges of time and frame rates for the benefit of varying these parameters based on interactions of interest. Therefore it would be obvious to one of ordinary skill in the art to optimize the frames per second depending on data needed (see MPEP 2144.05 (II) Routine Optimization). 

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2011/0045993 to Kent et al. (herein Kent) as applied to claim 1 above, and further in view of the non-patent literature cited in the IDS "Anti-bacterial toothpaste comprises anti-inflammatory hemostatic component, anti-allergic and analgesic component and base component" by Meng. 
Regarding claim 8, Kent teaches all the limitations of claim 1 above. 
Kent teaches the reagent added to the platelet suspension sample to create the test platelet suspension sample may be anti-thrombotics and/or haemostatics (see [0115]). Furthermore, paragraph [0217] if Kent teaches the device mentioned above can be used to measure changes to haemostatic mechanisms caused by disease or drugs. 
Kent fails to teach creating a test platelet suspension comprising adding a sample of an oral care composition or active agent to the platelet suspension sample to create the test platelet suspension. 
The anti-bacterial toothpaste taught by Meng comprises an anti-inflammatory hemostatic component (see Detailed Description). Therefore it would have been obvious to one of ordinary skill in 

Regarding claim 9, Kent and Meng teach all the limitations of claim 8 above. 
As mentioned above, Kent teaches a method that includes the step of controlling the volume flow rate of the fluid sample passing through the flow cavity. The purpose of this step is to achieve certain shear rates to model physiological conditions of arterial, venous, and pathophysiological flow. Kent teaches shear rates and shear stresses can be calculated for various parts of the vasculature from known vascular diameter and flow rates and can mimic more complex properties such as branching, abnormal curvature, or pathogenic conditions such as stenosis  (see [0091]-[0093]). Vasculature includes capillaries. Kent teaches the method step of determining the interaction of objects (i.e. platelets) of the fluid sample with the test material in the test area of the device is accomplished with the visualization of objects on the test area by looking at images recorded by the detection apparatus of the object/test material interaction system (evaluation system) (see [0081]-[0084], [0096] and [0262]) which reads on “wherein the method further comprises recording a behavior of the platelets in the platelet suspension sample in the evaluation system” as recited in the instant claims. 

Regarding claim 10, Kent and Meng teach all the limitations of claim 9 above. 
Paragraph [0215] of Kent teaches a blood sample flows through the flow cavity (19) of device (1) (see Figs. 1-2) at a choses rate of 0.075 ml/min which is about 0.04 ml/min.

Regarding claim 11, Kent and Meng teach all the limitations of claim 9 above. 
Paragraph [0299] of Kent teaches the images of the flowing fluid sample and objects (i.e. platelets (see [0096]) are produced using a chilled Quantix-57 CCD camera that takes photos at 24 fps 

Regarding claim 12, Kent and Meng teach all the limitations of claim 9 above. 
Kent teaches measurement of platelet activity includes platelet velocity, rotational movement and platelet aggregates on test surface area (see [0096]). 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787.  The examiner can normally be reached on Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        

/CHRISTINE T MUI/Primary Examiner, Art Unit 1797